Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation of Claim 1, reading: “a speed of the saw blade decreases as the saw blade contacts the tree during a sawing operation, and the speed of the saw blade decreases more after repeated sawing operations” is unclear. It is not clear what the speed decreases relative to; no initial speed is claimed.  Also, it is unclear if this would always be the case, for instance what if the blade starts by cutting a hard material such as metal, and then a soft material such as vegetables?  In such an instance it appears that the blade would cut slower through metal and then faster for vegetables.  For purposes of advancing prosecution, said limitation will be interpreted as the blade having a harder time and thus cutting slower as the blade becomes duller, which is inherent in most cutters.   (This rejection was made in the previous action and has not been addressed by the claim amendments or remarks).
The limitation of Claims 1 reading: “more economical” is unclear. What is more economical is a vastly subjective variable which can depend on many different sub variables and that can mean different things to different people.  There is no special definition in the specification of what is economical and 
The limitation of Claim 1 reading “whether the saw blade teeth are worn to the point of being ready to be replaced” is indefinite.  Whether a saw blade needs to be replaced is a subjective matter that can vary by a judgment of a machine or of an end user based on varying standards in the art.  One user may look at a dull blade and decide that it can still be used longer, or sharpened and then used, while another user may look at the same blade and device that it cannot be used any further and should be replaced.  The standards for such a judgment are not laid out in the claim, making the claim indefinite. 
The limitation of claim 8 reading “wherein the sensor comprises a camera” is indefinite.  This is a redundant limitation when compared to the claim 1 limitation which reads exactly the same as this limitation.  This makes it unclear if the camera of claim 1 is different from the camera of claim 8.  
The limitation of Claim 15, reading: “normal operating conditions” is unclear.  The metes and bounds of what normal operating conditions comprise are not defined.  If the teeth dull over time while the tool is being used vigorously, or less than one might normally operate would this still be during 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 10206339, Schierschmidt in view of USPGPUB 20210007281, Smith, and USPN 6722250, Wagner.
Regarding Claim 1, Schierschmidt discloses a saw blade sharpness mechanism (col. 3, 40-70) for use on a tree sawing device (fig 1 machine 1), comprising:
a saw blade (17) which rotates to saw trees (col. 3 lines 25-45), the saw blade comprising a plurality of  blade teeth (18) that dull over time during normal operating conditions (col. 3 lines 35-45), a speed of the saw blade decreases as the saw blade contacts the tree during a sawing operation (col. 3 
an indicator 28 that sends a signal (27) to an operator (col. 4 line 45-60); 
a sensor (21, col. 4 line 45) that senses the speed of the saw blade (col. 3 lines 15-20), and senses the decreasing speed of the saw blade during sawing operations (col 3, 40-50); and 
a processor that receives an input from the sensor, the processor determines when the speed of the saw blade during the sawing operation has decreased due to wear to a point that it would be more economical to replace the saw blade teeth with new sharper saw blade teeth ( col. 4; lines 15-45 where it is noted that depending on data that is collected such as number of trees that can be cut, blade speed, and relevant forestry measurements, a user is alerted that a blade is dulled enough to have a system alert a user that replacement or sharpening is recommended), and the processor sends a signal to the indicator to send the signal to the operator when such condition occurs (col 4, 20-25).
Regarding Claim 9, the sensor of Schierschmidt is coupled to the saw blade to sense the speed of the blade (col. 4, lines 15-28).
Schierschmidt lacks wherein the sensor is a camera directed onto the saw blade, and wherein the processor calculates the speed of the saw during the sawing operation based on the input received from the camera, and wherein the processor receives input from the sensor when the blade is not rotating to determine whether the saw blade teeth are worn to the point of being ready to be replaced (Claim 1), where an index is formed in at least one of the saw blade teeth, the camera sends images of the saw blade teeth and index to the processor, and said processor determines from said images when the saw blade teeth are worn to the index (Claim 8).
Wagner discloses a method for continuously cutting away pieces from a continuously moving endless material, which includes a sensor being a camera (col. 2, lines 30-40) directed onto a cutter ((col. 
As noted above, Schierschmidt discloses a prior art cutter and sensing device having all the recited structure, but which differs from the claimed device in that said sensor is not camera directed at a workpiece, and the processor does not calculate the speed of the saw during the sawing operation based on the input received from the camera.
Wagner, as discussed above, discloses a prior art cutter and speed sensor, wherein the sensor and processor assembly thereof a sensor being a camera directed at a workpiece, and a processor does calculating the speed of the cutter during the sawing operation based on the input received from the camera. 
The substitution of one known element (sensor not being a camera) for another (sensor being a camera and related processor) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the sensor/processor shown in Schierschmidt for the sensor/processor shown in Wagner would have yielded predictable results, namely, a sensor which detects the speed of a cutter.
Smith discloses an autonomous lawn mower blade sharpening robot which includes a sensor in the form of a camera (par 0144) where the processor receives input from a sensor when a blade is not rotating (par 0155, first sentence) to determine whether the saw blade teeth are worn (par 0144) to the point of being ready to be replaced (par. 0153), [relevant to claim 1] and an index (cross section of blade edge when blade edge is determined to be dulled, par 0144) is formed in at least one of the saw blade edges (since it is part of the saw blade), the camera sends images of the saw blade teeth and index to the processor (“processor” of par 0144), and said processor determines from said images when the saw blade teeth are worn to the index (par. 0144), (Claim 8), in order to allow a user or machine controlled 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schierschmidt by having the sensor be a camera directed onto the saw blade, and wherein the processor receives input from the sensor when the blade is not rotating to determine whether the saw blade teeth are worn to the point of being ready to be replaced, where an index is formed in at least one of the saw blade teeth, the camera sends images of the saw blade teeth and index to the processor, and said processor determines from said images when the saw blade teeth are worn to the index (Claim 8) in order to allow a user or machine controlled by the user to sharpen or replace the blade when it is detected that the blade is dull, as taught by Smith.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schierschmidt in view of Smith and Wagner and further in view of USPGPUB 5815400, Hirai.
Regarding Claim 2, Modified Schierschmidt discloses all the limitations of Claim 1 as discussed above. 
Modified Schierschmidt lacks the processor receiving a blade cost input from one or more of a memory, a lookup table, and the operator interface.
Hirai discloses a Machining method using numerical control apparatus, like the numerical controlled machining method of the present invention and like the apparatus of Schierschmidt, and discloses a processor that receives a blade cost input from one or more of a memory (col. 31, lines 15-30 which discloses that it is known to calculate the machining operation based on a file containing price information for a replacement tool), in order to determine a best method for machining a work piece (brief summary text 230).
.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schierschmidt in view of Smith and Wagner and further in view of f NPL titled Cutting Tool maintenance can save you money, David Sikosrky (4/11/14).
Regarding Claim 3, Modified Schierschmidt discloses all the limitations of Claim 1 as discussed above. 
Modified Schierschmidt lacks the processor receiving a fuel cost input from one or more of a memory, a lookup table, and the operator interface.
Sikorsky discloses that a saw blade that is dulled leads to higher fuel costs: “dull teeth increases per hour fuel consumption and reduces productivity” (third par.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schierschmidt by having the processor also receive a fuel cost input from one or more of a memory, a lookup table, and the operator interface in order to allow for a user to know that fuel consumption is being impacted by a dull blade and thus alerting a user to sharpen blades in view of Sikorsky’s teaching.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schierschmidt in view of Smith and Wagner and further in view of NPL Timber Works Tree Care (11/3/15).
Regarding Claim 4, modified Schierschmidt discloses all the limitations of Claim 1 as discussed above. 

Timber Works Tree Care discloses that in a tree felling service the type of tree to be cut will help to determine the end cost of removing the tree (second paragraph under heading “Tree Weight”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schierschmidt by having the tool processor/control, receive information regarding the tree type in order to help an operator determine the cost of cutting the tree to be cut as taught in Timber Works Tree Care.

Claim 5 is rejected under 35 U.S.C. 103 as unpatentable over Schierschmidt in view of Smith and Wagner and further in view of US 2410203 Culley and US 5984018, Yamamoto.
Regarding Claim 5, modified Schierschmidt discloses all the limitations of Claim 1 as discussed above. 
Modified Schierschmidt lacks the apparatus wherein the processor receives a soil type input from one or more of a memory, a lookup table, and the operator interface regarding the type of soil in which the tree is situated.
Culley discloses a tree transplanting/ felling apparatus and discloses that in such an assembly it is known that a tree cutting saw may also be used to be forced downwardly through the soil surrounding the tree to separate the soil in the region of the roots of the tree in order to effectively process the tree (col. 1, 1-20). 
Yamamoto discloses a Dozing system for controlling a cutting angle of a bulldozer blade during dozing operation, like the processing apparatus of Schierschmidt, and discloses that in such an assembly it is known to have the tool processor/control, receive information about the load imposed on a blade by a soil that is cut by the blade, thus the information being a soil type input from the operator interface 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schierschmidt by having the tool not only cut a tree but also cut the soil in which the tree is situated in order to effectively process the tree in view of Culley; and in doing such cutting to have said tool receive information regarding the hardness/strength of the said soil around the tree in order to have the soil type information inform the functioning of the cutter apparatus in view of Yamamoto. 

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schierschmidt in view of USPGPUB 20210007281, Smith.
Regarding Claims 15-17, Schierschmidt discloses a mechanism for use on a tree saw device (fig1, 1),  comprising: a saw blade 17 which rotates to saw trees (col. 3 lines 25-45), the saw blade having at least one saw blade tooth (18), and the saw blade tooth having an index (cross sectional area of tooth, which changes over time, inherently via dulling, and which can serve as an index), the saw blade tooth wears over time during normal operating conditions (col. 4, line 25-30), an indicator 27 that sends an indicator signal (28) to an operator interface (cabin, col. 4, line 25-30), wherein the indicator is located on the operator interface, (col. 4, lines 50-55).
Schierschmidt lacks a camera directed onto the at last one saw blade tooth, a processor that receives inputs from the camera, the processor sends a signal to the indicator when the camera detects when the saw blade tooth is worn to the index, where per claim 16 the index is formed on the side of the saw blade tooth and per claim 17 the index is formed on an inner portion of the at least one saw blade tooth.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schierschmidt by having sensor comprising a camera, and an index is formed in at least one of the saw blade teeth, the camera sends images of the saw blade teeth and index to the processor, and said processor determines from said images when the saw blade teeth are worn, where per claim 16 the index is formed on the side of the at least one saw blade tooth and per claim 17 the index is formed on an inner portion of the saw blade tooth to the index in order to automatically detect when a blade is dulled to a point where it should be sharpened in a manner that is independent of the speed of the blade, which would be an improvement over the speed dependent detection of  Schierschmidt  since this would allow the detection to happen in either a use state and a non-use state.
Response to Arguments
Applicant’s arguments, see remarks, filed 3/3/22, with respect to the previously filed claim objections and to numerous 35 USC 112 claim rejections  have been fully considered and are persuasive.  The claim objections and numerous 35 USC 112 rejections have been withdrawn.   Also, Applicant’s 
Applicant's arguments filed 3/3/22 with regard to certain 35 USD 112 rejections and to the claim rejections under 35 USC 103 for claims 15-17 have been fully considered but they are not persuasive.  Applicant appears to argue that Smith lacks any index on the saw blade, and thus lacks the “camera detect[ing] when the saw blade is worn to the index”.  Examiner disagrees.  An index is defined by Merriam Webster’s dictionary as “something (such as a physical feature or a mode of expression) that leads one to a particular fact or conclusion”.  If the cross section of a blade is worn down a certain amount, which triggers the system of Smith to conclude that the blade needs to be sharpened, then that particular cross section is an index as the term is best understood, and in view of  the definition in Merriam Webster’s dictionary.  If there is a special definition of an index, or if there is structure which more clearly defines the index then the user is urged to either point out the special definition or to delimit such structure in the claims, which structure may differentiate over the prior art. 
Conclusion  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724

/EVAN H MACFARLANE/Examiner, Art Unit 3724